Citation Nr: 0916855	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to April 
1980.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran requested a hearing at a Travel Board that was 
scheduled for April 18, 2007, at the RO.  The record reflects 
that the Veteran failed to report for his hearing.  If a 
Veteran fails to appear for a scheduled hearing and a request 
for postponement has not been received and granted, the case 
proceeds as though the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(d) (2008).  Since the Veteran 
did not request postponement, his hearing request is deemed 
withdrawn.

The issue of entitlement to service connection for a right 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The Veteran contends that the record requires additional 
development because the RO never attempted to obtain his 
medical records from the Dwight D. Eisenhower Army Medical 
Center (EAMC) even though the Veteran asserted that he broke 
his foot during basic training and was treated there with a 
gel cast and crutches on his Form 9 dated March 2005.  

The Board finds that the Veteran's contention has merit.  
Furthermore, the record is currently unclear on at least 
three issues.  The Board cannot determine the extent of the 
Veteran's right foot injury suffered, if any, during basic 
training; whether or not the Veteran suffers from a current 
right foot disability; and whether there is a relationship 
between a possible current disability and a possible injury 
during service.  These facts are necessary to adjudicating a 
claim for service connection.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992) (establishing elements of a service 
connection claim).  Despite the Veteran's statement regarding 
his injury in his Form 9, the RO's only request for records 
was for his service treatment records (STRs) in February 
2003.  The RO never requested medical records from the EAMC 
or clinical records from the National Personnel Records 
Center (NPRC).  The Veteran's medical records do not directly 
address whether he has a current disability and cannot 
address the etiology because the records from the EAMC are 
not included in the record.  Therefore, the record needs to 
be developed in order to adjudicate the claim.  

Upon sending a request to the EAMC or NPRC for the Veteran's 
medical records during service, the RO/AMC should afford the 
Veteran a compensation and pension exam to determine whether 
there is any current disability.  If there is a current 
disability, the doctor should also state his opinion as to 
whether that disability is at least as likely as not a result 
of an in-service injury. 

The Board observes that the Veteran's medical records contain 
many references to the fact that he applied for Social 
Security disability benefits.  VA has a duty to obtain Social 
Security Administration records when they may be relevant to 
a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  However, in both 
November 2001 and March 2002, the Veteran told his physician 
that he was seeking benefits for a back injury.  Thus, since 
the Veteran clearly stated that the benefits were not related 
to his claim for a right foot disability, the RO/AMC does not 
need to acquire those records.    

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC or other appropriate 
repository of records and request any 
available clinical records pertaining 
to the Veteran's reported treatment at 
the EAMC for the period from February 
1980 to April 1980.  The search should 
include any archived or retired 
records.  If no records are available, 
please make specific note of that fact 
in the claims file.

2.	After the additional medical records 
have been obtained and associated with 
the claims folder, the Veteran should 
be afforded with an appropriate 
examination to determine the identity 
and etiology of any right foot 
disability that may be present.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically 
provide an opinion regarding whether 
the Veteran currently suffers from a 
right foot disability to include 
residuals of a fracture.  If so, he or 
she should state whether or not any 
right foot disability found on 
examination is at least as likely as 
not (i.e., probability of 50 percent) 
etiologically related to the Veteran's 
active military service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      


The purpose of this REMAND is to obtain additional 
development and ensure due process of the law.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


